DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/10/2021.  These drawings are acceptable.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 and 10 directed to invention or species non-elected without traverse.  Accordingly, claims 1-5 and 10 are been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: CLAIMS 1-5 and 10 are CANCELLED.
Reasons for Allowance
Claims 6, 9, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The identified prior art does not teach or suggest a container attachment device comprising a toner container, a cover, a supporting rail, and an angle setting mechanism setting the toner container arranged horizontally in a condition opening the cover to a first posture of the toner container by rotating the supporting rail part upwardly in interlocking with opening operation of the cover and setting the toner container inclined downwardly from the communicating port to the other side in the axial direction in a condition closing the cover to a second posture of the toner container by rotating the supporting rail part downwardly in interlocking with closing operation of the cover in combination with all other features recited in independent claim 6.  Claims 9, 11, an 12 are allowed per their dependence on an claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/Arlene Heredia/Primary Examiner, Art Unit 2852